Lyon, J.
Tlie facts that the plaintiff continued to work for her father, the defendant, after she became twenty-one years of age, and rendered him valuable service for several years, raise no implied promise to compensate her therefor. . Before she can recover compensation for her services she must prove an express contract by her father to pay such compensation. This she must do by positive and direct evidence, or by circumstantial evidence equivalent thereto. These propositions are settled by the judgments of this court in Tyler v. Burrington, 39 Wis. 376, and in several earlier cases cited in the opinion by the late chief justice in that case.
The testimony on the part of the plaintiff is, that at or about the time the plaintiff became of age she proposed to leave her father, but remained in his service upon his assurance, repeated many times thereafter, that she should be well paid for her services. This testimony was controverted; but the jury evidently believed it to be true, and it is clearly sufficient to support a finding that the'defendant expressly agreed to pay his daughter for her services. It is immaterial that no rate of wages was agreed upon. A promise quantum meruit is as binding upon the promisor as one which specifies the amount of compensation to be paid.
The rules above stated were fully and clearly given to the jury by the learned circuit judge. Some instructions were proposed on behalf of the defendant which were not given. But the substance of them, so far as they are a correct statement of the lawT and applicable to the case, is included in the general charge. This is sufficient. It is unnecessary to set out the charge or proposed instructions. The amount of damages assessed by the jury is within the range of the testimony of the value of the plaintiff’s services. "We find no error. The judgment must be affirmed.
By the Court.-— Judgment affirmed.